DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 8-15 in the reply filed on 11/9/2021 is acknowledged.  The traversal is on the ground(s) that the apparatus as claimed cannot be used to practice another materially different method, and the Examiner has not demonstrated a serious burden.  This is not found persuasive because in an apparatus claims, the intended use of the apparatus does not distinguish it from any other apparatus, whereas the use of the method must be considered.  Therefore, the method claims are limited to three infills, while the apparatus claims are not as this is considered intended use of the apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, as the claims sets are all drawn to different categories of inventions, they retain a separate status in the art and thus their examination presents a serious burden, given for example by their separate classifications and thus separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) directions for operations to be performed by a computer. This judicial exception is not integrated into a practical application because the operations amount to “an idea ‘of itself’” (MPEP 2106.04(a)(2)III). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps performed do not change the structure nor the performance of the computer (MPEP 2106.05a) and are related to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP2106.04(a)(2)III).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbanic (US 2016/0200051 A1).
As to claim 8, Urbanic teaches a computer-implemented method (para 0006) comprising: receiving a three-dimensional model of a solid object for creation by a three-dimensional extrusion printer (para 0029); determining infill structures (first, second, third) as shown in Figures 10 and 12, for example, whose location relative to eachother may be considered as claimed as first, second and third are not necessarily done in order as broadly claimed.   One of ordinary skill in the art would find it obvious that it is the angle and position that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084), generation of any infill structure; and generating data that represents each of the determined infill structures for use by the three-dimensional extrusion printer with the three-dimensional model to create the modified object (paras 0080-0094).  As the deposition proceeds, each deposited infill structure will cool upon deposition as the others are deposited.
As to claim 9, the printer is as claimed in para 0024.
As to claims 10-15, these modifications, along with the limitations discussed above, are disclosed in paras 0046-0084.  One of ordinary skill in the art would find it obvious that it is the angle that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084.  Angles are also obviously modified by manipulating other geometry such as curves, pillars, etc. in paras 0026-0027 and 0078.  Each value is chosen by routine experimentation to achieve the desired finished 3D printed structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715